Citation Nr: 0906572	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-22 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left shoulder 
condition.

2.  Entitlement to service connection for seasonal allergic 
rhinitis.

3.  Entitlement to service connection for left upper lobe 
granuloma.

4.  Entitlement to service connection for restless leg 
syndrome.

5.  Entitlement to service connection for bilateral breast 
pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to 
February 2006.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, in which, in pertinent part, denied 
service connection for a left shoulder condition, seasonal 
allergic rhinitis, left upper lobe granuloma, restless leg 
syndrome, and bilateral breast pain was denied.

The issue of service connection for a bilateral breast 
condition addressed in the REMAND portion of the decision 
below is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

In a November 2007 rating decision, the RO granted the 
Veteran's claims for service connection for left shoulder 
strain, seasonal allergic rhinitis, left upper lobe 
granuloma, and restless leg syndrome, evaluating the 
disabilities each as zero percent disabling, effective in 
March 2006. The Veteran has not appealed the evaluations or 
the effective dates assigned.






CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the 
Board pertaining to the claim for service connection for left 
shoulder strain. 38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.101 (2008).

2.  There is no longer an issue of fact or law before the 
Board pertaining to the claim for service connection for 
seasonal allergic rhinitis. 38 U.S.C.A. §§ 511, 7104, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 20.101 (2008).

3. There is no longer an issue of fact or law before the 
Board pertaining to the claim for service connection for left 
upper lobe granuloma. 38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.101 (2008).

4. There is no longer an issue of fact or law before the 
Board pertaining to the claim for service connection for a 
restless leg syndrome. 38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Dismissal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans. 38 
U.S.C.A. § 511(a). The Board may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed. 38 U.S.C.A. § 7105.

The RO granted service connection for left shoulder strain, 
seasonal allergic rhinitis, left upper lobe granuloma, and 
restless leg syndrome in a November 2007 rating decision, and 
the Veteran has not appealed either the assigned ratings or 
the effective dates of the award.

As a result, the grant of service connection for a left 
shoulder disability, seasonal allergic rhinitis, left upper 
lob granuloma, and restless leg syndrome has fully resolved 
these issues and renders the appeal moot because the relief 
sought on appeal, the grant of service connection, has been 
accomplished without the need for action by the Board. 38 
U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.


ORDER

The appeal of the claim of service connection for a left 
shoulder disability is dismissed.

The appeal of the claim of service connection for seasonal 
allergic rhinitis is dismissed.

The appeal of the claim of service connection for left upper 
lob granuloma is dismissed.

The appeal of the claim of service connection for restless 
leg syndrome is dismissed.


REMAND

The Veteran continues to seek entitlement to service 
connection for a bilateral breast condition.  

The Veteran stated in her notice of disagreement and 
substantive appeal that mammogram results in October 2005 
showed that her breasts were dense, and that she believed 
this was consistent with fibrocystic disease.  She stated the 
condition causes her pain during her cycle.

Service treatment records show that the Veteran was found to 
have an inflamed cyst in the left breast as early as 1989.  
Subsequent mammogram results showed dense breasts consistent 
with the patient's age.  Mammogram results dated just prior 
to her discharge, in 2005, reflect extreme density.  A note 
dated in October 2005 shows that outside mammogram results 
dated in August 2004 and September 2002 were compared with 
the August 2005 results.  The clinician recommended no change 
in negative overall assessment or recommendation for annual 
screening.

The original denial for a bilateral breast condition was 
based on a finding that no breast disability had been 
clinically diagnosed.  However, the Veteran continues to 
complain of pain.  She has not been accorded VA examination 
for her breast condition, notwithstanding the service 
treatment records reflecting bilateral breast density.  Given 
the foregoing, this must be done.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified VA and non-
VA post-service treatment records 
identified by the Veteran have been 
obtained.

2. Schedule the Veteran for VA 
examination to determine the nature and 
etiology of her claimed bilateral breast 
condition. All indicated tests and 
studies should be performed. The claims 
folder, including all newly obtained 
evidence must be sent to the examiner for 
review, and the report of the examination 
should confirm that it has been received 
and reviewed.

The examiner is asked to answer the 
following question: is at least as likely 
as not that any diagnosed breast 
pathology had its onset during the 
Veteran's active service or is in any way 
the result of the Veteran's active 
service or any incident therein?

A complete rationale for all opinions 
must be expressed.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
claim for service connection for a 
bilateral breast disability, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand. If the decision 
remains adverse to the appellant, furnish 
her with a supplemental statement of the 
case and afford a reasonable period of 
time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The appellant need take no 
action until she is so informed. The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The appellant is advised that failure to appear for 
any scheduled VA examinations without good cause could result 
in the denial of her claim. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


